UPON A REHEARING EN BANC
Opinion
In Crowder v. Commonwealth, 16 Va. App. 382, 429 S.E.2d 893 (1993), a majority of a panel of this Court affirmed the judgment of the trial court. Appellant’s petition for rehearing en banc was granted and argued on September 10, 1993. Upon consideration whereof, we affirm the judgment of the trial court for those reasons set forth in the original majority opinion. Accordingly, the stay of this Court’s May 18,1993 mandate is lifted, and the mandate is reinstated.
Judge Benton would reverse the judgment of the trial court for those reasons set forth in the dissenting opinion of the original decision. Id. at 385,429 S.E.2d at 894.
The Commonwealth shall recover of the appellant an additional fee of $200 for services rendered by the Public Defender on the rehearing portion of this appeal, in addition to her necessary direct out-of-pocket expenses. These costs shall be added to the costs due the Commonwealth in the May 18,1993 mandate.